  Case 18-03330         Doc 39     Filed 01/16/19 Entered 01/16/19 11:54:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03330
         FITZROY LAWRENCE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/06/2018.

         2) The plan was confirmed on 08/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03330       Doc 39        Filed 01/16/19 Entered 01/16/19 11:54:23                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $1,120.33
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $1,120.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $909.10
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $43.78
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $952.88

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICAN FINANCE                 Unsecured           0.00           NA            NA            0.00       0.00
Arthur Pecky                     Unsecured      1,300.00            NA            NA            0.00       0.00
CH VENTURES                      Unsecured     13,756.00     13,756.00      13,756.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,018.86       4,204.36      4,204.36           0.00       0.00
COMMONWEALTH EDISON              Unsecured         210.00           NA            NA            0.00       0.00
Commonwealth Financial           Unsecured         488.00           NA            NA            0.00       0.00
Convergent Outsourcing           Unsecured         263.00           NA            NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         429.00           NA            NA            0.00       0.00
GRANT & WEXLER                   Unsecured         609.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         827.00        824.58        824.58           0.00       0.00
lamarr lemee dnetal corp.        Unsecured           1.00           NA            NA            0.00       0.00
Manchester Realty                Unsecured           1.00           NA            NA            0.00       0.00
NCC                              Unsecured           1.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00        130.00        130.00           0.00       0.00
RCN                              Unsecured           1.00           NA            NA            0.00       0.00
RESURRECTION HEALTH CARE         Unsecured           1.00           NA            NA            0.00       0.00
SOUTHERN AUTO FINANCE CO         Secured        4,400.00       5,519.73      4,400.00        148.20      19.25
SOUTHERN AUTO FINANCE CO         Unsecured      1,119.00            NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         340.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured          10.00           NA            NA            0.00       0.00
STELLAR RECOVERY INCORPORATE     Unsecured         710.00           NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      5,599.00     14,826.61      14,826.61           0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,313.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      3,663.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,182.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03330         Doc 39      Filed 01/16/19 Entered 01/16/19 11:54:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $4,400.00            $148.20             $19.25
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $4,400.00            $148.20             $19.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $33,741.55                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $952.88
         Disbursements to Creditors                               $167.45

TOTAL DISBURSEMENTS :                                                                        $1,120.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
